Smith, C. J.,
delivered the opinion of the court.
This cause comes on to be heard on a demurrer to a plea in bar of- the appeal, the ground of which is that the record was filed in this court more than one year after the rendition of the decree in the court below and that no citation has been served on the appellee or her counsel. It appears both from the allegations of the plea and from the record that the appeal bond was filed within one year after the rendition of the decree in the court below.
This demurrer must be sustained for the reason that the filing of an appeal bond stops the running of the statute of limitation. Chambliss v. Wood, 84 Miss. 209, 36 So. 246; Lumber Co. v. Stevenson, 89 Miss. 678, 42 So. 796; McAllister v. Richardson, 101 Miss. 132, 57 So. 547. The error in the case of Beasley v. Cottrell, 94 Miss. 254, 47 So. 662, on which the appellee relies, was pointed out in McAllister v. Richardson, supra.

Demurrer sustained.